Exhibit 10.3
 
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR REGISTERED OR
QUALIFIED UNDER APPLICABLE STATE SECURITIES LAWS IN RELIANCE UPON EXEMPTIONS
THEREFROM.  THE HOLDER MAY NOT OFFER, SELL, TRANSFER, ASSIGN, PLEDGE,
HYPOTHECATE, OR OTHERWISE DISPOSE OF OR ENCUMBER SUCH SECURITIES EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND THE RULES
AND REGULATIONS PROMULGATED THEREUNDER AND IN COMPLIANCE WITH APPLICABLE STATE
SECURITIES LAWS, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION
AND/OR QUALIFICATION REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE
SECURITIES LAWS.
 
Date: January 4, 2010 Warrant No. 2010-[*]


WARRANT TO PURCHASE COMMON STOCK OF
aVINCI MEDIA CORPORATION


 
This certifies that, for value received, __________________ (the “Holder”), is
entitled, subject to the terms set forth below, to purchase from aVinci Media
Corporation, a Delaware corporation (the “Company”), ____________________ shares
of the Company’s common stock (the “Common Stock”) upon surrender of this
Warrant at the principal office of the Company with the simultaneous payment of
the Exercise Price as set forth in Section 2, in lawful money of the United
States or otherwise as hereinafter provided.  The number and character of such
Common Stock are subject to adjustment as provided in Section 2.
 
1. TERM OF WARRANT.  Subject to the terms and conditions set forth herein, this
Warrant shall become exercisable on the date hereof, and shall remain
exercisable until 5:00 P.M., Mountain Standard Time, on January 5, 2015, and
shall be void thereafter.
 
2. EXERCISE PRICE.
 
2.1 Exercise Price.  The initial Exercise Price for the Common Stock purchasable
on exercise of this Warrant is Seven and One-Half Cents ($0.075) per share of
Common Stock, subject to adjustment as set forth in this Section 2.
 
2.2 Adjustment for Splits, Combinations, and Dividends.  In the event the
Company should at any time or from time to time after the date hereof fix a
record date for a split, subdivision, or combination of the outstanding Common
Stock, or a dividend payable in Common Stock, then as of such record date (or
the date of such split, subdivision, combination, or dividend if no record date
is fixed) the number of Common Stock that this Warrant is exercisable to
purchase shall be adjusted to be the same number of Common Stock that the Holder
would have if this Warrant had been exercised immediately prior to such split,
subdivision, combination, or dividend.  The Exercise Price shall be adjusted to
be the then Exercise Price multiplied by a fraction, the numerator of which is
the number of Common Stock that this Warrant is exercisable to purchase
immediately prior to such split, subdivision, combination, or dividend, and the
denominator of which is the number of Common Stock that this Warrant will be
exercisable to purchase immediately after such event.
 
 
1

--------------------------------------------------------------------------------

 
 
2.3 Adjustment for Reorganization, Reclassification, Exchange, or
Substitution.  In the event there is a capital reorganization of the Common
Stock, or the Common Stock are changed into the same or different kind or amount
of equity securities, whether by reclassification, exchange, substitution, or
otherwise (other than a split or combination provided for in Section 2.2 or a
merger, consolidation, or sale of assets provided for in Section 2.4), then the
Holder shall have the right thereafter to receive upon exercise of this Warrant
the kind and amount of securities and property receivable upon such
reorganization, reclassification, exchange, substitution, or other change that
the Holder would have if this Warrant had been exercised immediately prior to
such reorganization, reclassification, exchange, substitution, or other change.
 
2.4 Adjustment for Merger, Consolidation, or Sale of Assets.  In the event the
Company shall merge or consolidate into another company where the Company is not
the surviving entity, or the Company shall sell all or substantially all of its
assets to any other person, then as a part of such merger, consolidation, or
sale, provision shall be made so that the Holder shall have the right thereafter
to receive upon exercise of this Warrant the kind and amount of securities and
property of the Company or of the successor entity resulting from such merger,
consolidation, or sale that the Holder would have if this Warrant had been
exercised immediately prior to such merger, consolida­tion, or sale.  In any
such case, appropriate adjustment shall be made in the application of the
provi­sions of this Section 2.4 with respect to the rights of the Holder after
such merger, consolidation, or sale to the end that the provisions of this
Section 2 shall be applicable after that event as nearly equivalent as may be
practicable.
 
2.5 Adjustment for Certain Issuances.  The Exercise Price shall be subject to
adjustment from time to time in the event the Company issues Common Stock for a
price less than the then Exercise Price, issues options, warrants, or rights
exercisable to purchase Common Stock at an exercise price less than the then
Exercise Price, issues securities convertible into Common Stock  at a conversion
price less than the then Exercise Price, or issues options, warrants, or rights
exer­cisable to purchase securities convertible into Common Stock at a
conversion price less than the then Exercise Price (collectively, a “Dilution
Event”).  Notwithstanding the foregoing, a Dilution Event shall not be triggered
by exercise of options or warrants or the conversion of convertible securities
outstanding on the date hereof.  Upon a Dilution Event, the Exercise Price shall
be adjusted, rounded to the nearest One-Tenth of One Cent ($.001), to be equal
to the Exercise Price immediately prior to the Dilution Event, multiplied by a
fraction, the numerator of which is the sum of (a) the number of shares Common
Stock outstanding on a fully diluted basis immediately prior to the Dilution
Event plus (b) the number of shares of Common Stock that the aggregate
consideration received or deemed to be received pursuant to Section 2.6 in the
Dilution Event giving rise to this adjustment would pur­chase at the then
Exercise Price, and the denominator of which is the number of shares of Common
Stock outstanding on a fully diluted basis immediately after the Dilution Event;
provided, however, that if a Dilution Event includes options, warrants, or
rights exercisable to purchase shares of Com­mon Stock at an exercise price that
exceeds by more than twenty percent (20%) the purchase price on a per share
basis of other secu­rities issued in such Dilution Event, then such options,
warrants, and rights shall not be included in determining the amount of any
adjustment to the Exercise Price in such Dilution Event.
 
 
 
2

--------------------------------------------------------------------------------

 
 
2.6 Consideration Received. The consideration received by the Company for any
Dilution Event shall be the sum of all cash and the fair market value of all
property other than cash, as determined by the Company’s Board of Directors in
good faith and reasonably acceptable to the Holder, received or applied to the
benefit of the Company plus, for options, warrants, and rights, the amount equal
to the Exercise Price multiplied by the number of securities subject to such
option, warrant, or right.  When equity securities are issued in connection with
debt securities, the debt securities shall be valued at their full face value
when allocating the consideration received by the Company between the equity and
debt securities.
 
2.7 Notice of Adjustment.  In the event there is an adjustment to this Warrant
pursuant to this Section 2, the Company shall give the Holder written notice of
the effectiveness of the adjustment within five (5) days after the effective
date.
 
3. EXERCISE OF WARRANT.
 
3.1 Manner of Exercise.  The Holder may exercise the purchase rights represented
by this Warrant in whole or in part, but not for less than one thousand (1,000)
shares of Common Stock at a time (or such lesser number of shares of Common
Stock which may then constitute the maximum number purchasable) at any time or
from time to time during the term hereof as described in Section 1, upon (i) the
surrender of this Warrant at the office of the Company, (ii) payment of the
purchase price of the shares of Common Stock to be purchased in cash, by check,
or other form of payment acceptable to the Company, and (iii) compliance with
the provisions of Sections 3.2 and 3.3.
 
3.2 Effect of Exercise.  This Warrant shall be deemed to have been exercised
immediately prior to the close of business on the date of its surrender for
exercise as provided in Section 3.1 and the person entitled to receive the
shares of Common Stock issuable upon such exer­cise shall be treated for all
purposes as the holder of record of such units as of the close of business of
such date.  As promptly as practicable on or after such date and in any event
within five (5) days thereafter, the Company at its expense shall issue and
deliver to the person or persons entitled to receive the same a certificate or
certificates, as applicable, for the number of shares of Common Stock issuable
upon such exercise.  In the event that this Warrant is exercised in part, the
Company at its expense shall execute and deliver a new Warrant of like tenor
exercisable for the number of shares of Common Stock for which this Warrant may
then be exercised; provided that the failure of the Company to issue such new
Warrant shall not affect the rights that would be conferred on the Holder if
such new Warrant had been issued.
 
3.3 Compliance With Securities Laws.  Exercise of this Warrant is subject to the
Holder’s compliance with all federal and applicable state securities laws.  Upon
exercise of this Warrant, the Holder shall provide the Company with a written
representation letter containing such representations as the Company may
reasonably request to comply with such securities laws.
 
4. NO FRACTIONAL UNITS OR SCRIP.  The Company shall not issue any fractional
shares of Common Stock or scrip representing fractional shares of Common Stock
upon exercise of this Warrant.  In lieu of any fractional shares of Common Stock
to which the Holder would other­wise be entitled, the Company shall make a cash
payment to the Holder (computed to the nearest cent) equal to the current market
value of the fractional interest, or if there is no current market value for the
Common Stock, then the Company’s Board of Directors in good faith shall
determine the fair market value of the Common Stock.
 
 
3

--------------------------------------------------------------------------------

 
 
 
5. REPLACEMENT OF WARRANT.  On receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction, or mutilation of this Warrant and,
in the case of mutilation, on surrender and cancellation of this Warrant, the
Company at its expense shall execute and deliver, in lieu of this Warrant, a new
warrant of like tenor and amount.
 
6. NO RIGHTS AS A SHAREHOLDER.  Except as otherwise provided herein, nothing
contained in this Warrant shall be construed as conferring upon the Holder or
any other person the right to vote or to consent or to receive notice as a
shareholder in respect of meetings of shareholders for the election of directors
of the Company or any other matter or any right whatsoever as a shareholder of
the Company.  The Company shall not pay or accrue any dividends in respect of
this Warrant or the Common Stock purchasable hereunder until, and only to the
extent that, the Holder shall have exercised this Warrant as set forth in
Section 3.
 
7. TRANSFER.  The Holder may not offer, sell, transfer, assign, pledge,
hypothecate, or otherwise dispose of or encumber this Warrant without the prior
written consent of the Company, which consent the Company may not unreasonably
withhold.  The Holder may transfer this Warrant to an affiliate of the Holder
without the Company’s consent if the Holder complies with all federal and
applicable state securities laws.
 
8. RESERVATION OF COMMON STOCK.  The Company covenants that during the term that
this Warrant is exercisable, the Company shall reserve from its authorized and
unissued Common Stock a sufficient number of shares of Common Stock to provide
for the issuance of Common Stock on the exercise of this Warrant, and from time
to time will take all steps necessary to provide sufficient reserves of Common
Stock for issuance upon exercise of this Warrant.  The Company agrees that its
issuance of this Warrant shall constitute full authority to its officers who are
charged with the duty of executing unit certificates to execute and issue the
necessary certificates for Common Stock on the exercise of this Warrant.
 
9. NOTICES.  The Company shall give the Holder at least thirty (30) days prior
written notice of each of the following:
 
9.1 Record Date.  A record date is set by the Company for the distribution of
cash, securities, or any other property to its shareholders;
 
9.2 Distribution.  The Company makes a distribution of cash, securities, or any
other property to its shareholders without setting a record date;
 
9.3 Dissolution.  The Company voluntarily elects to wind-up, liquidate, or
dissolve;
 
9.4 Capital Transaction.  The sale of all of the outstanding shares of Common
Stock, the sale of all or substantially all of the Company’s operating assets,
or the merger, consolida­tion, or combination of the Company with or into
another entity or entities where the Company’s shareholders immediately prior to
such event own less than a majority of the outstanding voting interests of the
surviving entity immediately after such event; and
 
 
4

--------------------------------------------------------------------------------

 
 
9.5 Adjustment of Exercise Price.  Any event set forth in Section 2 that would
result in the adjustment of the Exercise Price of this Warrant.
 
10. GENERAL PROVISIONS.
 
10.1 Amendment.   Any amendment or modification of this Warrant shall be in
writing and shall be signed by the parties hereto.
 
10.2 Waiver.  Any waiver of any right, power, or privilege hereunder must be in
writing and signed by the party being charged with the waiver.  No delay on the
part of any party hereto in exercising any right, power, or privilege hereunder
shall operate as a waiver of any other right, power, or privilege hereunder, nor
shall any single or partial exercise of any right, power, or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, power, or privilege.
 
10.3 Notices.  All notices or other communications required or permitted to be
given pursuant to this Warrant shall be in writing and shall be delivered
personally or sent by overnight courier or by certified mail, return receipt
requested.  Notices delivered personally or sent by overnight courier shall be
effective on the date received, while notices sent by certified mail, return
receipt requested, shall be deemed to have been received and to be effective
three (3) business days after deposit into the mails.  Notices shall be given to
the parties at the following respective addresses, or to such other addresses as
any party shall designate in writing:
 
If to the Company:  
Mr. Chett B. Paulsen
Chief Executive Officer
aVinci Media Corporation
11781 Lone Peak Parkway
Suite 270
Draper, Utah  84020-6884

                                                                
If to Holder:


 
10.4 Law Governing.  This Warrant has been negotiated, executed, and delivered
and shall be performed in the State of Utah and shall be governed by and
construed and enforced in accordance with the laws of the State of Utah, without
regard for its conflict of laws rules.
 
10.5 Attorneys’ Fees.  Should a lawsuit or arbitration be commenced to interpret
or enforce the terms of this Warrant, the prevailing party shall be entitled to
recover costs and attorneys’ fees in addition to any other recovery to which
such party may be entitled.
 
 
5

--------------------------------------------------------------------------------

 
 
 
10.6 Arbitration.  If any dispute arises concerning the interpretation,
validity, or performance of this Warrant any of its terms and provisions,
including but not limited to the issue of whether or not a dispute is
arbitrable, then the parties shall submit such dispute for binding
deter­mination before a retired judge selected from J.A.M.S., Inc. or any
similar organization mutually acceptable to the parties.  The parties shall
mutually agree on one arbitrator from the list provided by the arbitrating
organization; provided that if the parties cannot agree, then the parties shall
select one arbitrator according to the rules of the arbitrating
organization.  The arbitration shall take place in Utah and shall be conducted
in accordance with the then prevailing rules of the arbitrating organiza­tion,
except as set forth in this Section 10.6.  The parties shall have all rights for
depositions and dis­covery as provided to litigants by Utah law.  The arbitrator
shall apply Utah substantive, procedural, and evidence law to the
proceeding.  The arbitrator shall have the power to grant all legal and
equi­table remedies including provisional remedies and award compensatory
damages provided by Utah law, but the arbitrator may not order relief in excess
of what a court could order.  The arbitrator shall not have the power to commit
errors of law or legal reasoning or to make findings of fact except upon
sufficiency of the evidence and any award may be vacated or corrected for any
such error.  The arbitrator shall prepare and provide the parties with a written
award including factual findings and the legal reasoning upon which the award is
based.  The arbitrator shall award costs and attorneys’ fees in accordance with
the terms of this Warrant.  Judgment on the award rendered by the arbitrator may
be entered in any court having jurisdiction.  The parties understand that by
agreement to binding arbitration they are giving up the rights they may
otherwise have to a trial by a court or a jury and all rights of
appeal.  Pending resolution of any arbitration proceeding and selection of an
arbitrator, either party may apply to any court of competent jurisdiction for
any provisional remedy, including but not limited to a temporary restraining
order or a preliminary injunction but excluding any dispute relating to
discovery matters, and for enforcement of any such order.  The application for
or enforce­ment of any provisional remedy by a party shall not operate as a
waiver of the within agreement to submit a dispute to binding arbitration.
 
10.7 Construction.  The headings in the sections of this Warrant are for
convenience only and shall not constitute a part hereof.  All references to
numbered sections contained herein refer to the sections of this Warrant unless
otherwise expressly stated.  Whenever the context so requires, the masculine
shall include the feminine and the neuter, the singular shall include the
plural, and conversely.  The terms and all parts of this Warrant shall in all
cases be interpreted simply and according to their plain meaning and neither for
nor against any party hereto.
 
 
 
 
[signatures on the next page]

 
 
6

--------------------------------------------------------------------------------

 
 
 
 
IN WITNESS WHEREOF, the Company has duly executed and delivered this Warrant as
of this 4th day of January, 2010.
 

 
aVinci Media Corporation
         
By:
/s/        Chett B. Paulsen
Chief Executive Officer
               

    
 

             
By:
/s/       
Edward B. Paulsen
Secretary
               

                                                                                                      
                                                                                   
 
 
 
 
7

